Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

1.	Claims 1-8 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited laminated glass further including an interlayer comprising indium tin oxide fine particles, with a transmittance with respect to light having a wavelength of 700 to 800nm is 40% or more and 60% or less.  At best, Kitano et al (U.S. 2013/0288061) teaches a laminated glass using an interlayer film containing heat shielding particles (Abstract) comprising glass layers (21,22) and an interlayer (1) comprising three layers (3,2,4) (Figure 4 and paragraph 131) as shown below:

    PNG
    media_image1.png
    332
    565
    media_image1.png
    Greyscale


However, Kitano does not appear to teach the interlayer arranged between the outer glass sheets comprising indium tin oxide or having a transmittance with respect to light having a wavelength of 700 to 800nm is 40% or more and 60% or less.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781